DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim recites “a first portion of the housing body” in line 4 of the claim.  It is not clear if the applicant is referring to the first portion of the housing body as recited in the parent claim 1 or a different first portion of the housing body.  Appropriate correction is required. 
Regarding claim 2, claim recites “a second portion of the housing body” in line 4 of the claim.  It is not clear if the applicant is referring to the second portion of the housing body as recited in the parent claim 1 or a different second portion of the housing body.  Appropriate correction is required. 
Claim 10 recites the limitation "the same radial extension line with respect to a rotation center of the back plate" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the same radial extension line as a chassis which supports a center portion of the back plate" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-13 of copending Application No. 17/356,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘018 application recite a drum brake apparatus comprising: a housing including a housing section with a body part and a fastening part including a movement preventing portion, a piston receiving section with a cylinder part and a hydraulic flow path part, a rod receiving section with a rod cylinder part and a driving shaft receiving part and a foreign matter introduction prevention part, a main braking unit with a piston and an elastic member, a parking braking unit with a gear and a rod section, and actuator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 5, 6, 8, 9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-12 of copending Application No. 17/356,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘115 application recite a drum brake apparatus comprising: a housing including a housing section with a body part and a fastening part including a movement preventing portion, a piston receiving section with a cylinder part and a hydraulic flow path part, a rod receiving section with a rod cylinder part and a driving shaft receiving part and a foreign matter introduction prevention part, a main braking unit with a piston and an elastic member, a parking braking unit with a gear and a rod section, and actuator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 6, 8 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/169,500 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘500 application recite a drum brake apparatus comprising: a housing including a housing section with a body part and a fastening part including a movement preventing portion, a piston receiving section with a cylinder part and a hydraulic flow path part, a rod receiving section with a rod cylinder part and a driving shaft receiving part and a foreign matter introduction prevention part, a main braking unit with a piston and an elastic member, a parking braking unit with a gear and a rod section, and actuator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 5, 6, 8, 9, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 12 and 14 of copending Application No. 17/281,571 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘571 application recite a drum brake apparatus comprising: a housing including a housing section with a body part and a fastening part including a movement preventing portion, a piston receiving section with a cylinder part and a hydraulic flow path part, a rod receiving section with a rod cylinder part and a driving shaft receiving part and a foreign matter introduction prevention part, a main braking unit with a piston and an elastic member, a parking braking unit with a gear and a rod section, and actuator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10-13  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Choi (US 2020/0056667 A1). 
Regarding claim 1, Choi discloses a drum brake apparatus (figs. 1-8) comprising: 
a housing (100); 
a main braking unit (200) disposed on a first portion of the housing, the main braking unit configured to be, during main braking, driven by a hydraulic pressure and pressing a shoe (2); 
a parking braking unit (300) disposed on a second portion of the housing, the parking braking unit configured to be, during parking braking, driven by an electromotive force of an actuator (310) and pressing the shoe; 
a first locking member (one of the 114 as shown in fig. 5) configured to fasten the housing to a first surface of a back plate (note the housing 100 fixed to the front surface of the back plate as shown in fig. 1 and [0040]); and 
a second locking member (other one of the 114 as shown in fig. 5) configured to fasten the actuator to the housing on a second surface side of the back plate (note the actuator 310 fixed to the back surface of the back plate as shown in fig. 2 and [0040].
Re-claim 2, Choi discloses the housing (100) comprises: 
a housing body (110); 
a piston receiving body (120) disposed to be connected to a first portion of the housing body, the piston receiving body configured to be hollow in which the main braking unit is disposed; and 
a rod receiving body (130) disposed to be connected to a second portion of the housing body to be hollow, the rod receiving body having the parking braking unit therein, and 
spaced apart from, farther than the piston receiving body, a rotation center of the shoe (note the bottom ends of the shoes 2 as shown in fig. 1).
Re-claim 10, Choi discloses the piston receiving body (120) and the rod receiving body (130) are disposed on the same radial extension line with respect to a rotation center of the back plate, and 
wherein the actuator (310) is disposed on the same radial extension line as a chassis which supports a center portion of the back plate, and is disposed parallel to the rotation center of the back plate.
Re-claim 11, Choi discloses the main braking unit comprises: 
a piston (210) disposed at an end of the housing, the piston configured to reciprocate to be in and out of the housing by a hydraulic pressure and pressing the shoe; and 
an elastic member (220) disposed in the housing so as to reduce an impact force applied to the piston returning into the housing.
Re-claim 12, Choi discloses the parking braking unit comprises: 
a gear (320) rotatably disposed in the housing in association with the actuator; and 
a rod (330) connected with the gear, the rod configured to press the shoe when moving out of the housing in association with the gear.
Re-claim 13, Choi discloses a rotation preventing assembly unit (113; [0030] and [0041]-[0042]) spaced apart from the second locking member (other one of the 114 and 400; [0040]) so as to prevent rotation of the actuator about the second locking member by fitting assembly between the housing and the actuator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2020/0056667 A1) in view of JP 6602307 B2.
Regarding claim 14, Choi discloses the rotation preventing assembly unit as set forth above but fails to disclose a rotation preventing groove disposed on one of the housing and the actuator; and a rotation preventing projection extending on the other of the housing and the actuator through the rotation preventing groove.  However, JP ‘307 discloses a similar drum brake apparatus (fig. 4) comprising an actuator (23) and main brake housing (21), wherein the rotation preventing assembly unit comprising a rotation preventing groove disposed on one of the housing and the actuator; and a rotation preventing projection extending on the other of the housing and the actuator through the rotation preventing groove.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the main brake housing and the actuator of the Choi to include the groove and projection as taught by JP ‘307 will further prevent any rotation between the main brake housing and the actuator. 

Allowable Subject Matter
Claims 3-9  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657